DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of the Lucas County Court of Common Pleas which denied the motion of defendant-appellant, Benjamin Sykes, to vacate his no contest plea and sentence after a full hearing on the matter. Appellant's appeal now challenges that judgment through the following assignments of error:
 {¶ 2} "I. The trial court erred in denying appellant's motion to vacate his plea, where the defendant was denied his right to due process when his plea was not entered knowingly, intelligently and voluntarily.
 {¶ 3} "II. Appellant was denied his right to effective assistance of counsel pursuant to both the United States Constitution and Ohio law."
 {¶ 4} Initially we note that despite the title of appellant's motion filed in the court below, appellant asked the trial court to consider his motion as a motion for postconviction relief alleging ineffective assistance of counsel, which the trial court did. This court has fully and carefully reviewed the record and law which is applicable to the issues raised under these assignments of error and finds that the trial court's opinion and judgment entry of August 24, 2004, is an appropriate and lawfully correct discussion of the facts and law involved in this appeal. We therefore adopt the trial court's decision and judgment entry (see Appendix A) and find appellant's assignments of error not well-taken.
 {¶ 5} On consideration whereof, the court finds that appellant was not prejudiced or prevented from having a fair trial and the judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Pietrykowski, J., Singer, P.J., Skow, J. concur.